Exhibit 13 UROPLASTY, INC. AND SUBSIDIARIES Index to Consolidated Financial Statements March 31, 2011 and 2010 TABLE OF CONTENTS Page(s) Reports of Independent Registered Public Accounting Firm F-1 - F-2 Consolidated Financial Statements: Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-5 Consolidated Statements of Shareholders’ Equity and Comprehensive Loss F-6 Consolidated Statements of Cash Flows F-7 Notes to Consolidated Financial Statements F-8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Uroplasty, Inc. We have audited the accompanying consolidated balance sheets of Uroplasty, Inc. (a Minnesota corporation) and subsidi­aries (together “the Company”) as of March31, 2011 and 2010, and the related consolidated statements of operations, shareholders’ equity and comprehensive loss, and cash flows for each of the two years in the period ended March31, 2011.Our audits of the basic financial state­ments included the financial statement schedule listed in the index appearing under Item 15.These financial statements and financial statement schedule are the responsibility of the Com­pany’s management.Our responsibility is to express an opinion on these financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material mis­statement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclo­sures in the financial statements, assessing the accounting principles used and significant esti­mates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Uroplasty, Inc. and subsidiaries as of March31, 2011 and 2010, and the results of their operations and their cash flows for each of the two years in the period ended March31, 2011 in conformity with accounting principles generally accepted in the United States of America.Also, in our opinion, the related financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Uroplasty, Inc. and subsidiaries’ internal control over financial reporting as of March 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, and our report dated May25, 2011 expressed an unqualified opinion thereon. /s/ Grant Thornton LLP Minneapolis, Minnesota May 25, 2011 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Uroplasty, Inc. We have audited Uroplasty, Inc. (a Minnesota corporation) and subsidiaries’ (together “the Company”) internal control over financial reporting as of March31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Annual Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Uroplasty, Inc. and subsidiaries maintained, in all material respects, effective internal control over financial reporting as of March 31, 2011, based on the Internal Control—Integrated Frameworkissued by COSO. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Uroplasty, Inc. and subsidiaries as of March 31, 2011 and 2010, and related consolidated statements of operations, shareholders’ equity and comprehensive loss, and cash flows for each of the two years in the period ended March 31, 2011, and our report dated May25, 2011 expressed an unqualified opinion thereon. /s/ Grant Thornton LLP Minneapolis, Minnesota May 25, 2011 F-2 UROPLASTY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Income tax receivable - Other Total current assets Property, plant, and equipment, net Intangible assets, net Long-term investments - Deferred tax assets Total assets $ $ See accompanying notes to consolidated financial statements. F-3 UROPLASTY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Current portion - deferred rent Income tax payable Accrued liabilities: Compensation Other Total current liabilities Deferred rent – less current portion Accrued pension liability Total liabilities Commitments and contingencies - - Shareholders’ equity: Common stock $.01 par value; 40,000,000 shares authorized, 20,664,332 and 14,946,540 shares issued and outstanding at March 31, 2011 and 2010 respectively. Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. F-4 UROPLASTY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Years ended March 31, Net sales $ $ Cost of goods sold Gross profit Operating expenses General and administrative Research and development Selling and marketing Amortization Operating loss ) ) Other income (expense) Interest income Interest expense ) ) Foreign currency exchange loss ) Other, net ) ) Loss before income taxes ) ) Income tax expense Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to consolidated financial statements. F-5 UROPLASTY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE LOSS Years ended March 31, 2010 and 2009 Common Stock Additional Paid-in Accumulated Accumulated Other Comprehensive Total Shareholders’ Shares Amount Capital Deficit Income (loss) Equity Balance at March 31, 2009 $ $ $ ) $ ) $ Share-based compensation expense - Comprehensive loss - - - ) ) ) Balance at March 31, 2010 ) ) Proceeds from public offering, net of costs of $1,182,941 - - Share-based consulting and compensation expense - - Proceeds from exercise of warrants, net of costs of $3,668 - - Proceeds from exercise of stock options, net of 1,608 shares returned for payment of related income taxes - - Comprehensive loss - - - ) ) Balance at March 31, 2011 $ $ $ ) $ ) $ See accompanying notes to consolidated financial statements. F-6 UROPLASTY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation and amortization Losson disposal of equipment Amortization of premium on marketable securities - Share-based consulting expense - Share-based compensation expense Deferred income taxes ) Deferred rent ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets and income tax receivable ) ) Accounts payable ) Accrued liabilities ) Accrued pension liability, net ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from maturity of marketable securities Purchases of marketable securities ) ) Purchases of property, plant and equipment ) ) Proceeds from sales of equipment - Payments for intangible assets ) - Net cash (used in) provided byinvesting activities ) Cash flows from financing activities: Net proceeds from public offering of common stock - Net proceeds from exercise ofwarrants and options - Net cash provided by financing activities - Effect of exchange rates on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ Supplemental disclosure of cash flow information: Cash paid during the year for interest $ 17 $ Cash paid during the year for income tax See accompanying notes to consolidated financial statements. F-7 UROPLASTY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 1. Summary of Significant Accounting Policies Nature of Business.We are a medical device company that develops, manufactures and markets innovative, proprietary products for the treatment of voiding dysfunctions.Our primary focus is on two products: our Urgent PC® Neuromodulation System, which we believe is the only FDA-cleared minimally invasive, office-based neuromodulation therapy for the treatment of overactive bladder (OAB) and associated symptoms of urinary urgency, urinary frequency, and urge incontinence; and Macroplastique®, a urethral bulking agent for the treatment of adult female stress urinary incontinence primarily due to intrinsic sphincter deficiency (ISD).Outside of the U.S., our Urgent PC Neuromodulation System is also approved for treatment of fecal incontinence, and Macroplastique is also approved for treatment of male stress incontinence and vesicoureteral reflux. Our primary focus is on growth in the U.S. market, which we entered in 2005.Prior to that, essentially all of our business was outside of the U.S.We believe the U.S. market presents a significant opportunity for growth in sales of our products. The Urgent PC Neuromodulation System uses percutaneous tibial nerve stimulation (PTNS) to deliver to the tibal nerve an electrical pulse that travels to the sacral nerve plexus, a control center for pelvic floor and bladder function.We have received regulatory clearances for sale of the Urgent PC System in the United States, Canada and Europe.We launched sales of our second generation Urgent PC System in late 2006.We have intellectual property rights relating to key aspects of our neurostimulation therapy, and we believe our intellectual property portfolio provides us a competitive advantage. We have sold Macroplastique for urological indications in over 40 countries outside the United States since 1991.In October 2006, we received from the FDA pre-market approval for the use of Macroplastique to treat adult female stress urinary incontinence.We began marketing Macroplastique in the United States in 2007. Principles of Consolidation.The consolidated financial statements include the accounts of Uroplasty, Inc. and its wholly owned foreign subsidiaries.We have eliminated all significant intercompany accounts and transactions in consolidation. Revenue Recognition.We recognize revenue when persuasive evidence of an arrangement exists, title and risk of ownership have passed, the sales price is fixed or determinable and collectability is reasonably assured.Generally, these criteria are met at the time the product is shipped to the customer.We include shipping and handling charges billed to customers in net sales, and include such costs incurred by us in cost of sales. Typically our agreements contain no customer acceptance provisions or clauses.We sell our products to end users and to distributors.Payment terms range from prepayment to 60 days.The distributor payment terms are not contingent on the distributor selling the product to end users.Customers do not have the right to return unsold products except for warranty claims.We offer customary product warranties.The allowance for sales returns was $68,000 and $67,000 at March 31, 2011 and 2010, respectively.During fiscal 2011 and 2010, no customers accounted for 10% or more of our net sales.We present our sales in our income statement net of taxes, such as sales, use, value-added and certain excise taxes, collected from the customers and remitted to governmental authorities. Use of Estimates.The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires of us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates.Our significant accounting policies and estimates include revenue recognition, accounts receivable, valuation of inventory, foreign currency translation/transactions, the determination of recoverability of long-lived and intangible assets, share-based compensation, defined benefit pension plans, and income taxes. Disclosures About Fair Value of Financial Instruments.Estimates of fair value for financial assets and liabilities are based on the framework established in the accounting guidance for fair value measurements.The framework defines fair value, provides guidance for measuring fair value and requires certain disclosures.The framework prioritizes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The following three broad levels of inputs may be used to measure fair value under the fair value hierarchy: · Level 1: Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. · Level 2: Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly.These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. F-8 · Level 3: Significant unobservable inputs that cannot be corroborated by observable market data and reflect the use of significant management judgment.These values are generally determined using pricing models for which the assumptions utilize management's estimates of market participant assumptions. If the inputs used to measure the financial assets and liabilities fall within more than one of the different levels described above, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. The following table provides the assets carried at fair value measured on a recurring basis at March 31: Asset Class Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Short-term investments: U.S. Government and Agency debt securities $ $
